                             1   Robert A. Julian (SBN 88469)
                                 Cecily A. Dumas (SBN 111449)
                             2   BAKER & HOSTETLER LLP
                                 1160 Battery Street, Suite 100
                             3   San Francisco, CA 94111
                                 Telephone:     628.208.6434
                             4   Facsimile:     310.820.8859
                                 Email: rjulian@bakerlaw.com
                             5   Email: cdumas@bakerlaw.com
                             6   Eric E. Sagerman (SBN 155496)
                                 David J. Richardson (SBN 168592)
                             7   Lauren T. Attard (SBN 320898)
                                 BAKER & HOSTETLER LLP
                             8   11601 Wilshire Blvd., Suite 1400
                                 Los Angeles, CA 90025-0509
                             9   Telephone: 310.820.8800
                                 Facsimile: 310.820.8859
                            10   Email: esagerman@bakerlaw.com
                                 Email: drichardson@bakerlaw.com
                            11
                                 Counsel for Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW
     S AN F RANCISCO




                                                          UNITED STATES BANKRUPTCY COURT
                            13                            NORTHERN DISTRICT OF CALIFORNIA
                                                               SAN FRANCISCO DIVISION
                            14
                                 In re:                                             Bankruptcy Case
                            15                                                      No. 19-30088 (DM)
                                 PG&E CORPORATION
                            16                                                      Chapter 11
                                          -and-                                     (Lead Case)
                            17                                                      (Jointly Administered)
                                 PACIFIC GAS AND ELECTRIC
                            18   COMPANY,                                           DECLARATION OF XAVIER
                                                     Debtors.                       OUSTALNIOL IN SUPPORT OF THE
                            19                                                      RESPONSE OF OFFICIAL
                                 □ Affects PG&E Corporation                         COMMITTEE OF TORT CLAIMANTS
                            20                                                      TO DEBTORS’ RESTATED
                                 □ Affects Pacific Gas and Electric Company         RESTRUCTURING SUPPORT AND
                            21                                                      SETTLEMENT AGREEMENT WITH
                                 ■ Affects both Debtors                             THE CONSENTING SUBROGATION
                            22                                                      CLAIMHOLDERS [DKT NO. 4554-1]
                                 *All papers shall be filed in the Lead Case,
                            23   No. 19-30088 (DM)
                            24

                            25

                            26

                            27

                            28


                           Case: 19-30088         Doc# 4957   Filed: 12/03/19   Entered: 12/03/19 12:22:22   Page 1 of
                                                                          10
                             1   Xavier Oustalniol, under penalty of perjury, declares:
                             2          1.      I, Xavier Oustalniol, am a Partner in the San Francisco office of StoneTurn Group,

                             3   LLC (“StoneTurn”), located at One Sansome Street, Suite 700, San Francisco, CA 94104. I am

                             4   authorized to execute this declaration on behalf of StoneTurn. Unless otherwise stated in this

                             5   declaration, I have personal knowledge of the facts set forth herein.

                             6          2.      I have almost 30 years of combined experience providing forensic accounting,

                             7   litigation consulting and audit related services in a variety of contexts. I graduated in 1990 with a

                             8   B.A./Masters Degree from the University of Paris IX, “Dauphine”, in Financial and Accounting

                             9   Techniques. I am a Certified Public Accountant (“CPA”) in New York and California, I hold a

                            10   certification in Financial Forensics, and I am a Certified Insolvency and Restructuring Advisor.

                            11          3.      As a forensic accountant, I have been involved with and conducted several, financial
B AKER & H OSTE TLER LLP




                            12   investigations, domestically and internationally in many industries, including investigating
   A TTORNEYS AT L AW
     S AN F RANCISCO




                            13   improper financial reporting, asset diversions, employee embezzlements, audit malpractice, and

                            14   performing damages analyses in breach of contract cases. In addition, I have been involved with a

                            15   variety of restructuring matters, in various capacities, working on behalf of debtors, trustees and

                            16   creditors (both secured and unsecured) including in related litigation across various industries. I

                            17   have provided consulting services and expert testimony relating to financial matters including the

                            18   proper application of generally accepted accounting principles and prepared affidavits in the

                            19   context of bankruptcy matters and other claims analysis. My curriculum vitae, which summarizes

                            20   my qualifications and professional experience, including testimony experience and articles is

                            21   attached as Exhibit 1.

                            22          4.      Baker & Hostetler LLP (“Counsel”) engaged StoneTurn on behalf of the Official

                            23   Committee of Tort Claimants (the “TCC”) of PG&E Corporation and Pacific Gas and Electric

                            24   Company (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”).

                            25          5.      I submit this Declaration in support of the Response of Official Committee of Tort

                            26   Claimants to Debtors’ Restated Restructuring Support and Settlement Agreement with the

                            27   Consenting Subrogation Claimholders [Dkt. No. 4554-1].

                            28

                                                                                  1
                           Case: 19-30088     Doc# 4957      Filed: 12/03/19     Entered: 12/03/19 12:22:22        Page 2 of
                                                                         10
                             1          6.      The TCC requested that StoneTurn assist with analyzing the extent to which the
                             2   subrogation claims asserted by insurers against the Debtors correspond on a claim-by-claim basis
                             3   with the claims asserted by wildfire victims against the Debtors. The TCC requested that StoneTurn
                             4   analyze the indemnity payments made to each insured—as identified on the attachments filed by
                             5   each insurer to its proof of claim (referred to as Attachment 1s)—to determine which subrogation
                             6   claim that seeks the right to recover such indemnity payments from the Debtors corresponds to a
                             7   claim seeking recovery by the insured pursuant to a filed fire proof of claim.
                             8          7.      Consequently, Counsel asked StoneTurn to review the individual subrogation
                             9   claims (“ISC”) filed with Prime Clerk on or before November 22, 2019 and to provide an evaluation
                            10   of the total indemnity paid dollar amount of filed ISCs for which a corresponding insured claim
                            11   (“IC”) may have also been filed with Prime Clerk. Also, I am not currently aware of any comparable
B AKER & H OSTE TLER LLP




                            12   analysis completed by the Debtors or their experts, and have not been provided with any such
   A TTORNEYS AT L AW
     S AN F RANCISCO




                            13   analyses at this time.
                            14          8.      In conducting the analyses supporting my observations in this matter, I was assisted
                            15   by other StoneTurn colleagues, working under my direction, with extensive experience in the areas
                            16   of data analytics, economics, economic damages, and business valuation. Our analyses are still
                            17   ongoing at the time of the filing of my declaration, as we first received the Attachment 1’s filed
                            18   with Prime Clerk containing the ISC data on November 25, 2019 from Counsel and a subsequent
                            19   second round afterwards. We are currently analyzing these files.
                            20          9.      The primary source files that form the basis of our current analysis were received
                            21   from Counsel on November 27, 2019, and I understand all three of these files were prepared by the
                            22   Debtors’ experts. These files include the following:
                            23          (A) Data to TCC 11227019.doc – A Microsoft Word document, which appears to describe
                            24          the data sets and the process by which some of the data was obtained, aggregated and
                            25          normalized (the “Memorandum”);
                            26          (B) primeclerk_locations_20191127.xls – A Microsoft Excel file, which according to the
                            27          Memorandum contains wildfire claims data from the Prime Clerk PGE Claim Report as of
                            28          November 14, 2019, and to include “all claims that were filed using the Wildfire form as
                                                                                  2
                           Case: 19-30088      Doc# 4957     Filed: 12/03/19     Entered: 12/03/19 12:22:22       Page 3 of
                                                                         10
                             1          well as other claims that were either flagged as wildfire claims by Prime Clerk or identified
                             2          as potential wildfire claims based on a manual review” (the “PC Claims”); and
                             3          (C) subro_data_transmittal_20191127.xls – A Microsoft Excel file, which according to
                             4          the Memorandum is an aggregation of insurance company or subrogation claimant
                             5          Attachment 1’s filed with Prime Clerk as of November 26, 2019, and to be “compiled from
                             6          nearly 200 Attachment 1 files submitted with Subrogation Plaintiff Proof of Claim forms”
                             7          (the “Subro Claims”).
                             8          10.     I have been asked by Counsel to assume that the information contained in the Subro
                             9   Claims and PC Claims is complete and accurate for the purpose of my analysis at this time. Due to
                            10   the time constraints for the preparation of this declaration and supporting analyses, we have not:
                            11          (A) Validated the steps described by Debtors’ experts in the Memorandum;
B AKER & H OSTE TLER LLP




                            12          (B) Independently aggregated all of the Attachment 1 forms obtained from Counsel to
   A TTORNEYS AT L AW
     S AN F RANCISCO




                            13          replicate the analysis provided in the Subro Claims - this analysis is ongoing;
                            14          (C) Reconciled the name of claimants provided in the Subro Claims to the PC Claims (the
                            15          PC Claims did not contain any claimant name data and would require additional steps to
                            16          incorporate names contained in the most recent Prime Clerk PGE Claim Report); or
                            17          (D) Verified whether the Subro Claims or the PC Claims corresponded to valid claims or
                            18          are filed for loss locations within the fire perimeter as defined by California Department of
                            19          Forestry & Fire Protection.
                            20          11.     There are 53 different fields and 59,877 records within the Subro Claims data, of
                            21   which 54,724 of the records have a corresponding indemnity paid amount for a total of
                            22   approximately $15.7 billion. There are 12 different fields and 82,740 records within the PC Claims
                            23   data. To determine if any of the Subro Claims records, and corresponding indemnity paid amounts,
                            24   were also within the PC Claims records, we performed the following procedures:
                            25          (A) Reviewed both the Subro Claims and PC Claims data fields to understand the
                            26          information contained within the files, and determine a way to create a consistent unique
                            27          identifier across the two data sets;
                            28

                                                                                  3
                           Case: 19-30088     Doc# 4957      Filed: 12/03/19     Entered: 12/03/19 12:22:22        Page 4 of
                                                                         10
                             1         (B) Within both the Subro Claims data and the PC Claims data, created a unique identifier
                             2         for each record consisting of the combination of “apn_clean” and “zip” fields (the “Unique
                             3         ID”); and
                             4         (C) Used automated computer program tools to identify instances where any Subro Claim
                             5         record Unique ID was matched to a PC Claim record Unique ID.
                             6         12.    Based on the procedures described above, I identified six different instances in
                             7   which any Subro Claim record Unique ID was matched to a PC Claim record Unique ID (“Match
                             8   Type”):
                             9         (A) One Subro Claim Unique ID record was matched to one PC Claim Unique ID record,
                            10         and both the Subro Claim record and PC Claim record contained the exact same address
                            11         (“Match 1”);
B AKER & H OSTE TLER LLP




                            12         (B) One Subro Claim Unique ID was matched to one or more PC Claim Unique ID, and the
   A TTORNEYS AT L AW
     S AN F RANCISCO




                            13         Subro Claim record and one or more PC Claim records contained the exact same address
                            14         (“Match 2”);
                            15         (C) One or more Subro Claim Unique ID was matched to one or more PC Claim Unique
                            16         ID, and the one or more Subro Claim records and one or more PC Claim records contained
                            17         the exact same address (“Match 3”);
                            18         (D) One or more Subro Claim Unique ID was matched to one or more PC Claim Unique
                            19         ID, and the one or more Subro Claim records and one or more PC Claim records contained
                            20         the addresses that were not exactly the same (“Match 4”);
                            21         (E) One Subro Claim Unique ID record was not matched to any PC Claim Unique ID
                            22         records (“Match 5”); and
                            23         (F) Instances where a Subro Claim record did not contain sufficient data to create a Unique
                            24         ID and therefore was unable to be compared to the PC Claim records (“Match 6”).
                            25

                            26

                            27

                            28

                                                                                4
                           Case: 19-30088    Doc# 4957     Filed: 12/03/19     Entered: 12/03/19 12:22:22       Page 5 of
                                                                       10
Case: 19-30088   Doc# 4957   Filed: 12/03/19   Entered: 12/03/19 12:22:22   Page 6 of
                                         10
                                                                                                  Exhibit 1

                                                        Xavier Oustalniol
                                                        CPA (CA, NY), CFF, CIRA
                                                        Partner

                                                        San Francisco                          Palo Alto
                                                        One Sansome Street, Suite 700          3000 EL Camino Real
                                                        San Francisco, CA 94104                Bldg 4 – Suite 200
                                                        T: +1 415 848 7680                     Palo Alto, CA 94306
                                                        M: +1 415 488 3599
                                                        E: xoustalniol@stoneturn.com




Xavier Oustalniol is a Partner with StoneTurn in San Francisco.                                  Education
                                                                                                 Université Paris IX
He focuses on complex forensic accounting issues, fraud investigations
                                                                                                 “Dauphine,” Paris,
and prevention, and anti-corruption matters, and provides consulting                             “Maîtrise” in financial and
                                                                                                 accounting techniques
services regarding damages analysis, securities class action
                                                                                                 (MSTCF), B.A./Masters
litigations, arbitrations, accountant malpractice and purchase price
                                                                                                 Economic Sciences,
disputes, including providing expert testimony.                                                  Associate Degree (DEUG
                                                                                                 Sciences Economiques)

With almost 30 years of combined experience as an auditor, forensic accountant and
litigation consultant, Xavier has worked with clients across a wide range of industries,         Practice Areas
including FinTech, banks (mortgage, retail, investment), insurance companies, investment         Litigation
companies, and other securities broker / dealers, as well as automotive, aviation, real
                                                                                                 Investigations
estate, technology, energy, food, luxury apparel, chemicals, electronic components, gaming,
telecom, broadcasting, professional services partnerships (including law firms), leasing,        Anti-Corruption
consumer products, agricultural business, manufacturing and transportation. Xavier has also
                                                                                                 Expert Testimony
assisted clients including the government and public defenders dealing with Ponzi scheme
issues, False Claims Act and Qui Tam cases.

Xavier has testified as an accounting expert on the application of Generally Accepted            Languages
Accounting Principles (GAAP) and other financial issues at trial, deposition and in              French (fluent)
arbitrations. He has authored expert reports, declarations and assisted with the preparation
of experts for deposition and testimony. He also assisted counsel with deposition
preparation of opposing experts and fact witnesses, and responses to Wells submissions.




StoneTurn.com

    Case: 19-30088           Doc# 4957        Filed: 12/03/19
                                                          1          Entered: 12/03/19 12:22:22         Page 7 of
                                                          10
Xavier Oustalniol, CPA (CA, NY), CFF, CIRA                                                                       Partner



He has assisted clients (debtors, creditors, trustees) in a number of bankruptcy-related litigations (including Enron,
Lehman, Washington Mutual) and other accounting investigations, including during settlement negotiations and
mediation.

Xavier has directed complex forensic accounting investigations for boards where regulators such as the U.S. Securities
and Exchange Commission (SEC), U.S. Department of Justice (DOJ) and the Financial Industry Regulatory Authority
(FINRA) were involved. He consulted on other cross-border disputes before the International Centre for Settlement of
Investment Disputes (ICSID), the American Arbitration Association (AAA) and the International Chamber of Commerce
(ICC), involving companies in Europe, South and Central America and Japan.

Prior to joining StoneTurn, Xavier was with Alvarez & Marsal, where he served as a Managing Director in the firm’s Global
Forensic and Dispute Services practice in San Francisco. Previously, he was with two other global professional services
firms. He began his career as an auditor with Deloitte.

Xavier is a Certified Public Accountant (licensed in California and New York), Certified in Financial Forensics and a
Certified Insolvency and Restructuring Advisor. He is fluent in French.



PUBLICATIONS / PRESENTATIONS
    •   “Regulatory and Legal Compliance in International Business and Trade” - Pocket MBA – Practising Law Institute,
        San Francisco (September 24, 2019)

    •   “The Practical Who, What, When, Why and How’s of Third Party Due Diligence & Monitoring’ – Annual Compliance
        & Ethics Institute, National Harbor, MD (September 15, 2019)

    •   “Will DPAs travel across the Atlantic - What will they look like in Europe?” — Dow Jones Risk & Compliance
        Webinar (March 22, 2019)

    •   Global Trends in Enforcement Actions, PLI (October 2018 – co-authored with Catherine E. Moreno and Ziwei Xiao
        of Wilson Sonsini Goodrich & Rosati and Kimberly Ratto of StoneTurn)

    •   “Foreign Agents, Partners & Intermediaries: You Can’t Live With Them, But You Can’t Live Without Them” — 17th
        Annual Compliance & Ethics Institute, Las Vegas, NV (October 23, 2018)

    •   “Regulatory and Legal Compliance in International Business and Trade” — PLI Pocket MBA (October 2, 2018)

    •   French Enforcement Actions Under Sapin II, The FCPA Blog (March 2018)

    •   “One Year Later: French Anti-Corruption Law (Sapin II) Update” — Securities Docket Webinar (February 27, 2018)

    •   Know Your Customer vs. Know Your Intermediary, Compliance Week (December 2017 – co-authored with S.
        Neuman)

    •   “Foreign Agents, Partners & Intermediaries: You Can’t Live with Them, but You Can’t Live Without Them” — 16th
        Annual Compliance & Ethics Institute, Las Vegas, NV (October 15, 2017)



StoneTurn.com

    Case: 19-30088           Doc# 4957        Filed: 12/03/19
                                                          2          Entered: 12/03/19 12:22:22             Page 8 of
                                                          10
Xavier Oustalniol, CPA (CA, NY), CFF, CIRA                                                                  Partner



   •   Comply Now: Six Regulatory Considerations for CUs and Fintechs, Credit Union Times (June 2017 – co-authored
       with J. Ahmad)

   •   First Look at the Whistleblower Provisions in the New French Anti-Corruption Law, The FCPA Blog (November
       2016)

   •   Five Ways to Prepare for the New French Anti-Corruption Law, The FCPA Blog (July 2016)

   •   “Doing Business Ethically in Africa: Success Stories and Challenges” — ABA Section of International Law,
       Montreal, Canada (October 21, 2015)

   •   “What You Should Know About Social Media and Digital Forensics, and Were Always Afraid to Ask” — Lycée
       Français de San Francisco (April 30, 2015)

   •   “Key Issues Facing Boards of Directors: Risks to Multinational Companies Arising from the U.S. Foreign
       Corrupt Practices Act” — Directors Roundtable, San Francisco and Menlo Park (July 16, 2013)

   •   “Continuous Control Monitoring to Increase FCPA Compliance Program Effectiveness” — MetricStream
       Webinar (May 14, 2013)

   •   “How to Work With / Against an Expert - an Expert Perspective" — Reed Smith LLP, San Francisco (November 5,
       2012)

   •   “Unifying Compliance, Audit and Risk and Eliminating Silos” — Panel Discussion, Governance, Risk & Compliance
       Forums: Chicago (September 2012) and Dallas (October 2012)

   •   “Leveraging Your Existing Compliance Program to Address Specific Anti-Corruption and AML Requirements” —
       Governance, Risk & Compliance Forums: Chicago (September 2012) and Dallas (October 2012)

   •   “Fraud Risk Readiness in Financial Institutions – Designing a Risk Framework that Works and … Executing” —
       The Compliance Conversation: AML & Anti-Corruption Event: Thomson Reuters, San Francisco (June 2012)

   •   “What You Need to Know About FRCP 26 and the UK Bribery Act” — Nixon Peabody, San Francisco (May 2011)


PROFESSIONAL AFFILIATIONS / OTHER
   •   Certified Public Accountant (CPA), Licensed in California and New York
   •   Certified in Financial Forensics (CFF)
   •   Certified Insolvency and Restructuring Advisor (CIRA)
   •   Member, American Institute of Certified Public Accountants (AICPA)
   •   Member, Association of Insolvency and Restructuring Advisors (AIRA)




StoneTurn.com

   Case: 19-30088          Doc# 4957            Filed: 12/03/19   Entered: 12/03/19 12:22:22           Page 9 of
                                                            10
Xavier Oustalniol, CPA (CA, NY), CFF, CIRA                                                       Partner



PREVIOUS EXPERIENCE
   •     Alvarez & Marsal Global Forensic and Dispute Services, LLC
   •     Aon Consulting
   •     Kroll Zolfo Cooper
   •     Deloitte & Touche




StoneTurn.com

       Case: 19-30088         Doc# 4957      Filed: 12/03/19      Entered: 12/03/19 12:22:22   Page 10
                                                       of 10
